          Case 1:21-cr-00006-TJK Document 29 Filed 07/06/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :       CASE NO. 21-cr-6 (TJK)
               v.                            :
                                             :
DOUGLAS AUSTIN JENSEN,                       :
                                             :
                      Defendant.             :


     RESPONSE TO MINUTE ORDER REGARDING VIDEO EXHIBIT RELEASE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby responds to the Court’s July 6, 2021 Minute Order, directing the

parties to respond to petitioners’ request to access video exhibits submitted to the Court in the

above-captioned case. Petitioners represent 16 news organizations, which have moved this Court

to disclose video evidence used in the bond hearing for the defendant in this case, pursuant to the

procedure outlined by this Court in Standing Order 21-28 (BAH) in In re Press Coalition’s Motion

for Access to Video Exhibits and to Set Aside Standing Order No. 21-28. The government is in

agreement that the videos submitted to this Court can be released in accordance with the procedure

outlined by this Court. See Standing Order 21-28 (BAH), at 5-6.




                                                 1
           Case 1:21-cr-00006-TJK Document 29 Filed 07/06/21 Page 2 of 3




        The D.C. Circuit has consistently employed the six-factor “Hubbard test” 1 when

determining whether the common-law right of access to judicial records requires those records to

be made available to the public for copying and inspection. Applied in the general context of video

exhibits admitted into evidence in court hearings involving defendants charged with criminal

offenses related to the January 6, 2021 breach of the U.S. Capitol, and absent order of the court,

that test generally weighs in favor of allowing public access to these exhibits.

        The petitioners’ filing seeks video exhibits from the bond hearing held in this matter in the

District of Columbia on June 24, 2021. See Petitioners’ Memorandum of Points and Authorities in

Support of Motion (ECF No. 28), at 2. The government submitted three videos to this Court in

advance of the hearing, and defense counsel submitted one video to this Court in advance of the

hearing. Neither party sought a sealing order for the videos upon their submission. Defendant has

no objection to the production of the open source video exhibit that he submitted to this Court in

connection with the June 24, 2021 bond hearing.

        Therefore, because the videos were used in this Court’s decision on detention, and they

were not subject to a sealing order, the government does not object to their disclosure, including

their release for recording, copying, downloading, retransmitting or further broadcasting.




1
  The Hubbard test balances the following factors: “(1) the need for public access to the documents
at issue; (2) the extent of previous public access to the documents; (3) the fact that someone has
objected to disclosure, and the identity of that person; (4) the strength of any property and privacy
interests asserted; (5) the possibility of prejudice to those opposing disclosure; and (6) the purposes
for which the documents were introduced during the judicial proceedings.” Leopold v. v. United
States, 964 F.3d 1121, 1131 (D.C. Cir. 2020) (quoting MetLife, Inc. v. Fin. Stability Oversight
Council, 865 F.3d 661, 665 (D.C. Cir. 2017)).

                                                   2
Case 1:21-cr-00006-TJK Document 29 Filed 07/06/21 Page 3 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:                    /s/
                           Hava Arin Levenson Mirell
                           Assistant United States Attorney (Detailee)
                           CA Bar No. 311098
                           312 N. Spring St., Suite 1100
                           Los Angeles, CA 90012
                           (213) 894-0717
                           Hava.Mirell@usdoj.gov




                              3
